Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating certain State-wide rules as a result of his actions during an inmate uprising which occurred on May 28 and 29, 1991 at Southport Correctional Facility in Chemung County. In a previous proceeding *927on this matter, we held that although the evidence, including the misbehavior reports and the confirmatory testimony of the correction officers who authored the reports and witnessed the incident, provided substantial evidence to support the determination of guilt, annulment and remittal was required based upon the Hearing Officer’s failure to allow petitioner or his employee assistant access to videotapes of the "incident in question. Upon remittal, petitioner was given such access and subsequently found to have violated State-wide rules prohibiting riot and possession of a weapon. Petitioner now brings this CPLR article 78 proceeding seeking annulment of this determination.
We confirm. Initially, we again find that the evidence, which is essentially the same as that presented at the first hearing, provides substantial evidence of guilt. Further, we find no error in the failure of the Hearing Officer to provide petitioner with documents or to allow production of witnesses that were irrelevant. Similarly, the failure of the employee assistant to obtain such documents or satisfy unreasonable requests by petitioner did not constitute ineffective assistance requiring annulment, and the record establishes that the assistance given was adequate. We also find no support in the record for petitioner’s bald assertion that the Hearing Officer was biased. We have considered petitioner’s other contentions and find them to be without merit.
Cardona, P. J., Crew III, Casey, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.